DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
This office action is in response to the Amendment filed on 11/30/2022.  
Claims 1-3, 5-10, 12-17 and 19-20 are presented for further examination. 
Applicant’s remarks have been fully considered. Applicant’s remarks have been addressed in the new ground of rejection set forth below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claim(s) 1-3, 5-10, 12-17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fowles (US 2007/0186044) in view of Zhao et al. (US 2019/0317843; hereinafter Zhao), further in view of Cammarota et al. (US 2017/0017576; hereinafter Cammarota).
Regarding independent claim 1, Fowles teaches a method comprising: 
initiating a new process, the new process associated with a process context associated with the new process in a memory device upon initiation and including data structures used by the new process during execution ([0028], interrogates the operating system to build a table of all the processes currently active in the system. This table contains all information needed to support the data sharing measurement. It contains the PID, parent process identifier (PPID) {process context},  object/command name and run string, RID table, priority, etc. When the list is complete a hash table can be created over the list to provide a means of quickly locating the information associated with a particular PID; [0030], a fork operation is performed by the parent 202 which causes the creation of child processes {initiating a new process}, 204-0, 204-1, 204-2, . . . , 204-N, which inherit process attributes of the parent process 202. 
[0033], The process table created by the parent process is searched to determine if the PID is known. If it doesn't exist a new process has been encountered. The child informs the parent process of this condition by sending a message through the pipe which indicates the encountering of a new process and its associated PID. Then the augmented DEAR record 303 (PID, ITC) is written to that segment of the shared memory segment, e.g., #0, #1, . . . , #N, etc., in 208 of FIG. 2, that has been reserved for the processor on which the child process is executing); 
configuring a region in a memory device ([0027], shared data segment is divided into regions (e.g., regions #0, #1, #2, . . . , #N in 208 described in connection with FIG. 2) that will be private to the PMU of each processor;
[0014], the child process associated with each processor configures a data EAR (DEAR) in a performance monitoring unit (PMU) for its associated processor to record cache misses that are not serviced by cache local to its associated processor), 
the region associated with the process context ([0014], the child process associated with each processor configures a data EAR (DEAR) in a performance monitoring unit (PMU) for its associated processor to record cache misses that are not serviced by cache local to its associated processor. The particular processor's DEAR information is recorded in a private array of a shared memory segment configured by a parent process. Each child process can record DEAR information; [0025], the DEAR plays a role in the embodiments discussed in that the DEAR provides part of the information used to identify the sources of cache line sharing;
[0033], the augmented DEAR record 303 (PID, ITC) is written to that segment of the shared memory segment, e.g., #0, #1, . . . , #N, etc., in 208 of FIG. 2, that has been reserved for the processor on which the child process is executing), 
Fowles teaches using region associated with the process context to record cache misses that are not serviced by cache local to its associated processor ([0014], the child process associated with each processor configures a data EAR (DEAR) in a performance monitoring unit (PMU) for its associated processor to record cache misses that are not serviced by cache local to its associated processor; [0024], The EAR also provides a measure of the latency required to satisfy the miss from the system), Fowles does not teach configuring the cache local to its associated processor; that is 
 Fowles does not explicitly teach modify operation of the memory device. 
In an analogous art of cache management, Zhao teaches wherein the configuring comprises setting one or more cache parameters that modify operation of the memory device ([0052], Accurate usage tracking is needed in these and other contexts for resource throttling, resource allocation or other actions that may be taken in the host device 102-1 to optimize performance over the multiple processes 110. For example, resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112. Such resource quotas illustratively comprise respective quotas for amounts of the shared region 112 or memory 105 that are utilizable by respective ones of the processes 110; 
Upon the broadest reasonable interpretation, resource throttling modifies operation of the memory device; for example, increasing the size of a cache generally increases the cache hit rate because memory access is serviced in the cache instead of a primary storage.
[0066], The memory management unit 302 may be further configured to update shared memory usage “on the fly” in the case of respective memory map (“mmap”) or memory unmap (“munmap”) operations executed by one or more of the processes 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Fowles and Zhao before them, to improve Fowles’ optimization by using region associated with the process context to record cache misses that are not serviced by cache local to its associated processor with Zhao’s accurate cache usage tracking for resource throttling, resource allocation or other actions to optimize performance over the multiple processes (Zhao, [0052], resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112; Fowles, [0023], With software optimization as a major goal, monitoring and improving software execution performance on various hardware is of interest to hardware and software developers)…and mapping the process context to the region of the memory device (Fowles, [0033], the DEAR registers are combined 312 with the PID that corresponds to the process that was executing when the DEAR event was recorded… the augmented DEAR record 303 (PID, ITC) is written to that segment of the shared memory segment, e.g., #0, #1, . . . , #N, etc.
Zhao, [0066], The memory management unit 302 may be further configured to update shared memory usage “on the fly” in the case of respective memory map (“mmap”) or memory unmap (“munmap”) operations executed by one or more of the processes 110).

Zhao teaches wherein the one or more cache parameters are identified by monitoring memory usage (Zhao, [0052], Accurate usage tracking is needed in these and other contexts for resource throttling, resource allocation or other actions that may be taken in the host device 102-1 to optimize performance over the multiple processes 110. For example, resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112. Such resource quotas illustratively comprise respective quotas for amounts of the shared region 112 or memory 105 that are utilizable by respective ones of the processes 110), Zhao does not explicitly teach monitoring memory usage of previous instantiations. 
In an analogous art of cache management, Cammarota teaches wherein the one or more cache parameters are identified by monitoring memory usage of previous instantiations …and automatically determining optimal cache parameters based on memory accesses of the previous instantiations ([0034], An offline model, which may include a variety and/or combination of learning models and first classification models, uses and correlates the context information to develop user behavior predictions, such as identifying a likely next application for execution, group of applications for execution, or manner of using the computing device. Learning models analyze the context information to determine different sets of context information that correlate with the different user behaviors. First classification models analyze the correlated sets of context information and user behaviors to determine the likelihood of specific user behaviors or application executions for various parameters included in the context information;
[0035], A second classification model may be implemented to determine cache memory configuration threshold classifications for the user behavior and application predictions at run-time. The second classification model may analyze the user behavior and application predictions, along with historical and current usage information, to determine whether it is appropriate to implement cache memory configurations for the user behavior and application predictions, modify cache memory configurations for the user behavior and application predictions, or ignore the user behavior and application predictions); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Fowles, Zhao and Cammarota before them, to improve Fowles and Zhao’s resource throttle base on monitoring memory usage with Cammarota’s automatically determining optimal cache parameters based on memory accesses of the previous instantiations for the benefits of self-adaptive cache memory configuration operations ([0040], the memory 16 may be configured to store data for implementing for cache memory configuration parameter generation and self-adaptive cache memory configuration operations).
Regarding independent claim 8, Fowles teaches A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor ([0013], claim 14), the computer program instructions defining the steps of … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Fowles teaches a device comprising: a memory device; a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor ([0013], claim 14), the program logic configured to perform the steps of … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 9 and 16, Fowles further teaches wherein a parent process of the new process is associated with a global context and wherein the new process can access the global context after launching ([0030], a fork operation is performed by the parent 202 which causes the creation of child processes, 204-0, 204-1, 204-2, . . . , 204-N, which inherit process attributes of the parent process 202; [0038], for a global virtual address (VA) space operating system the indexing, sorting, and scanning can be unambiguously determined by examining the virtual address. However, for per process virtual address space operating systems the virtual address is translated into a physical address 404 and then the combined PID/PHYS_ADRS is used as a surrogate virtual address).  
Regarding claim(s) 3, 10 and 17, The combination of Fowles, Zhao and Cammarota further teaches wherein the one or more cache parameters comprise a parameter selected from the group consisting of a capacity, memory page size, cache policy, associativity, bank number, cache line size, allotment guarantee, address space type, and quality of service (QoS) guarantee (Zhao, [0027]-[0028], [0052], resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112. Such resource quotas illustratively comprise respective quotas for amounts of the shared region 112 or memory 105 that are utilizable by respective ones of the processes 110).  
Regarding claim(s) 5 and 12, The combination of Fowles, Zhao and Cammarota further teaches determining optimal cache parameters using a self-organizing map (Cammarota, [0040], the memory 16 may be configured to store data for implementing for cache memory configuration parameter generation and self-adaptive cache memory configuration operations; [0020], FIG. 8 is a relational storage of cache memory configuration parameters; [0035]-[0036], The second classification model may determine the various threshold classifications for optimizing the cache memory configuration based on the computing device historical and current usage information… The cache memory configuration engine may receive the cache memory configuration parameters to use for configuring the cache memory based on the analysis of the computing device usage information compared with the cache memory configuration threshold classifications. The cache memory configuration engine may modify the configuration of a cache memory by modifying the cache configuration memory parameters (e.g., cache memory activation/deactivation, reservation for a particular use, size, level usage settings, associativity, line size, and management policy) of the cache memory as provided from the second classification model; 
Zhao, [0071], As shown in FIG. 4, the coarse-grained mmap_cgroup 310 in this embodiment specifies various characteristics of the shared region 112 including an allocated size (“total page size”) of the shared region 112, a current paged-in size of the shared region 112, a current number of processes 110 accessing the shared region 112, a list of pointers, denoted as process mm_cgroup pointer list, to respective single-process control groups for the processes 110 accessing the shared region 112, and state information including a current state selected from multiple possible states of the type previously described).  
Regarding claim(s) 6, 13 and 19, The combination of Fowles, Zhao and Cammarota further teaches wherein configuring the region in the memory device comprises configuring memory usage via one or both of cpusets or cgroups (Zhao, [0071],  the coarse-grained mmap_cgroup 310 in this embodiment specifies various characteristics of the shared region 112 including an allocated size (“total page size”) of the shared region 112, a current paged-in size of the shared region 112, a current number of processes 110 accessing the shared region 112, a list of pointers, denoted as process mm_cgroup pointer list, to respective single-process control groups for the processes 110 accessing the shared region 112).  
Regarding claim(s) 7, 14 and 20, The combination of Fowles, Zhao and Cammarota further teaches wherein configuring the region in the memory device comprises setting one or more registers in the memory device (Fowles, [0013], create a child process for each processor in the SMP, use an event address register (EAR) associated with each processor to record information relating to cache misses, analyze the EAR records for each processor, and create a bit vector for each byte of cache line that is shared by multiple processors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138